*2On Remand from the United States Supreme Court

JUDGMENT

This matter came to be heard on remand from the United States Supreme Court and the motions of the parties to govern future proceedings. On consideration thereof, it is
ORDERED that this court’s judgment filed June 24, 2011, be vacated. It is
FURTHER ORDERED and ADJUDGED that the judgment of the district court dismissing the plaintiffs’ complaint be affirmed.
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing or petition for rehearing en banc. See Fed. R.App. P. 41(b); D.C.Cir. Rule 41.